Title: From Alexander Hamilton to Charles Cotesworth Pinckney, Nathan Rice, and William S. Smith, 18 March 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth,Rice, Nathan,Smith, William Stephens



Sir
New York March 18. 1800

The proper measure of the pace is a matter of primary importance in the Tactics of the Infantry. The establishments of different Nations differ in this particular. For example—Our pace is two feet English measure. That of the French is two feet French or about 26 Inches English. That of the English is 30 of their Inches, measuring in each case from heel to heel. This is rather capricious. The true standard should be found in nature. The natural pace of a man of medium height say 5 feet Eight Inches would seem to me to be the true rule. And this will be best ascertained by numerous experiments; encouraging the Individuals to move with their common step and to discard every thing artificial which may have been acquired in practice. Luckily at least for this experiment, there are few of our soldiers who have any inveterate habit to conquer.
While I point to the medium size, I wish not to confine the experiment to men of this description, but to extend it to the different sizes, noting the result as to each. The aggregate of these results will serve for illustration.
Connected with this is the number of paces in a minute which ought to constitute the velocity of the different Steps.
There are two kinds of the direct Step known in our service—the common of which there are seventy five in a minute, the quick of which there are 120 in a minute. In some foreign services there are three kinds—the common the quick and the more quick or quickest. In the English as well as in our service the common step is 75 in a minute, in the French it is 76. The quick Step in the French service is 100 in a minute in the English 108, in ours there is no corresponding step. The quickest step is 120 both in the English and French service. This agrees with our quick step.
This last step is appropriate to wheelings charges and to cases which require rapid movements.

The second kind is employed in the English system in the filings of Divisions from line into column and from column into line, and occasionally in the wheelings with large fronts. In the French system it seems to be contemplated as the ordinary standard of the quick step, liable to be occasionally increased to the velocity of the quickest.
Experiments on this subject will likewise be useful.
I request that you will without delay have a competent number of Experiments made in relation to both objects, and that you will accompany the report of them with your opinion and observations.
The utility of the intermediate step appears to me at present somewhat questionable. This is a point to which I would call your attention.
With great consideration & esteem   I am Sir   Yr Obedt ser
Major General PinckneyCol SmithCol Rice

